Citation Nr: 0502677	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-21 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
chondromalacia of the left patella.

2.  Entitlement to service connection for residuals of 
ligament injury of the left knee including degenerative joint 
disease, status post-total knee replacement (TKR).

3.  Entitlement to service connection for residuals of 
ligament injury of the left knee including degenerative joint 
disease, status post- TKR, as secondary to service-connected 
chondromalacia patella.

4.  Entitlement to a temporary total rating for convalescence 
from September 1998 left knee surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1970 to August 1977.

The veteran filed a motion in April 2004 to advance his 
appeal on the docket of the Board of Veterans' Appeals.  That 
notion is granted, and the appeal is advanced on the docket.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

This appeal is from actions of the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  
The veteran raised the issues on appeal in an October 2000 
claim for disability compensation for the entire pathology of 
his left knee as the result of a left knee injury in service.  
He asserted that the rating for chondromalacia erroneously 
failed to compensate him for the other left knee conditions, 
including arthritis.  He averred that a post-service left 
knee injury was a direct result of the injury in service.  He 
sought compensation for disability associated with the left 
TKR and the pathology that necessitated it.  A June 2001 
rating action misconstrued the scope of the claim and 
adjudicated the temporary total rating issue in isolation 
from the actual, underlying claim.  The temporary total 
rating claim is predicated on inclusion of residuals of 
ligament injury with subsequent degenerative joint disease as 
part of the underlying service-connected disability.

In a July 2003 substantive appeal, the veteran joined all of 
the issues regarding compensation for all of his left knee 
pathologies.  He reiterated his arguments in a September 2003 
statement, and again in his April 2004 informal brief.  An 
appeal to the Board comprises all of the issues raised prior 
to the appellate decision.  EF v. Derwinski, 1 Vet. App. 324 
(1991).  Based on review of the rating decision, statement of 
the case, substantive appeal, and supplemental statements of 
the case, the Board finds that it has jurisdiction over the 
issues stated above.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. 38 C.F.R. §§ 20.101, 20.200 (2004).

The April 2004 informal brief seeks to amend the procedural 
posture of the temporary total rating claim to something like 
a conditional stay pending the outcome of predicate issues.  
It concedes that the claim is not ripe for review, because 
entitlement is predicated on service connection of disability 
associated with left knee pathology that is not yet service 
connected.  The brief is too vague to construe as a 
withdrawal of the appeal.  See 38 C.F.R. § 20.204 (2004).  
The June 2004 remand in this case deferred the issue, 
inadvertently omitting it from the cover of the remand.  The 
issue is nonetheless before the Board of Veterans' Appeals 
unless the veteran withdraws it.

In June 2004, the Board found that the veteran's several 
disallowed attempts to obtain compensation for residuals of a 
post-service left knee injury over the years were 
adjudications of the same claim variously stated.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997) (the identity of a 
claimed disability is not changed by renaming it, and the 
finality of prior denials of the claim are not circumvented 
by renaming the disability).  The Board found new and 
material evidence to reopen the finally-disallowed claim for 
direct service connection for residuals of ligament injury of 
the left knee, remanding that claim and the other issues on 
appeal for further development and readjudication.  The claim 
is again before the Board.

The issues of increased rating for left chondromalacia 
patella, service connection for residuals of ligament injury 
of the left knee including degenerative joint disease, status 
post- TKR, as secondary to service-connected chondromalacia 
patella, and temporary total rating for convalescence from 
left knee surgery are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran sustained a left knee injury in service 
resulting in chondromalacia patella.

2.  The veteran sustained a left knee injury in civilian 
employment in December 1977 resulting in multiple torn 
ligaments necessitating reconstructive surgery in December 
1977, medial meniscectomy in March 1979, subsequent 
development of degenerative changes, and a total knee 
replacement in September 1998.

3.  Residuals of ligament injury of the left knee including 
degenerative joint disease, status post-total knee 
replacement, result from intercurrent, not in-service injury.


CONCLUSION OF LAW

Residuals of ligament injury of the left knee including 
degenerative joint disease, status post-total knee 
replacement was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

Service medical records show the veteran's complaint of, 
treatment for, and diagnosis of chondromalacia of the left 
patella associated with injury in service when he fell from 
an aircraft wing in a hangar.  There was one question of 
chondromalacia versus ligament injury in March 1975.  All 
prior and subsequent clinical examinations in response to 
complaints such as pain with running found a stable left 
knee.  There is no evidence of a preexisting left knee 
disorder, and the veteran is presumed to have had a sound 
left knee on entrance into service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2004).

The veteran filed his original claim for VA disability 
compensation in May 1977 for hearing loss and a dislocated 
right shoulder.  He did not mention the left knee.  He did 
not mention the left knee to a VA examiner in June 1977.

On December 9, 1977, while working for a municipal employer, 
the veteran injured his left knee when he jumped about four 
feet to the ground from the back of a truck.  VA hospital 
records of December 1977, including the surgical report, 
reveal that he had multiple torn ligaments.  He had surgical 
repair of the anterior cruciate ligament and reconstruction 
of the medial collateral ligament.  The hospital summary 
recorded the veteran's description of the injury and clearly 
attributed the ligament damage to the acute injury.

Duke University Hospital records of March 1979 show the 
veteran had a 20-degree flexion contracture and a degenerated 
medial meniscus.  He had medical meniscectomy to treat the 
meniscus, which, it was reported, had been torn loose at the 
time of the December 1977 injury.  There was no mention of 
any injury in service.

The veteran made his initial claim for service connection for 
a left knee disability in December 1977, about a week after 
the December 9 injury and subsequent surgery.

On VA compensation examination in April 1980, the examiner 
noted the veteran was service connected for chondromalacia 
patella and reported having ligament surgery and than removal 
of cartilage from the left knee.  The examiner did not report 
the history of injuries in or after service.  X-ray study 
revealed the surgical hardware placed as described in the 
December 1977 surgery report, the missing meniscus, and 
current degenerative changes in the knee.  The examiner 
diagnosed chondromalacia patella without attributing the 
diagnosis to a cause.

There is a hiatus in the medical records regarding the knee 
until February 1997, when the veteran had VA outpatient 
treatment for severe post-traumatic arthritis of the left 
knee.

On VA compensation examination in December 1997, the examiner 
noted history, apparently from the veteran, of left knee 
injury from a fall in service with subsequent surgery in 1979 
to reattach ligaments and in 1980 to remove cartilage.  The 
examiner diagnosed status post-surgery left knee, twice, 1979 
and 1980, and post-traumatic arthritis, left knee, severe.

The veteran had a left total knee replacement at a VA medical 
center in September 1998.  The hospital summary noted the 
veteran's report of left knee in jury in service in 1973 and 
recurring injury in 1979 with ligament repair then and 
meniscectomy in 1980.  The preoperative diagnosis was severe 
degenerative joint disease with marked osteophytes and 
instability.

VA has obtained medical opinions from three VA orthopedists, 
a February 2002 outpatient orthopedic opinion, an April 2002 
orthopedic surgeon's opinion, and an October 2002 orthopedic 
compensation examiner's opinion.  Each of them opined that 
the veteran's current residuals of ligament injury of the 
left knee with degenerative joint disease, status post-TKR, 
are related to the left knee injury in service.

The salient feature of each of those opinions is that they 
relied on the veteran's history.  The salient feature of the 
veteran's history is that he omitted mention of the post-
service injury of December 9, 1977.  The veteran also omitted 
mention of the post-service injury to the April 1980 and 
December 1997 VA examiners.  The probative value of a medical 
opinion based on history cannot be greater than the accuracy 
of that history.  The veteran's omission negates both the 
credibility and the probative value of the opinions.

Significantly, the veteran's initial application for VA 
benefits did not include the knee.  He made the claim for 
left knee disability only after the acute injury of December 
1977, and he stated then the claim was for torn ligaments.  
Even if the veteran then believed that his acute injury after 
service was due to the condition of the knee as a result of 
the injury in service, that lay opinion is not cognizable 
medical evidence of such a relationship.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The lack of any 
application for compensation for the left knee combined with 
the lack of any mention of the left knee on June 1977 VA 
examination is probative evidence that there was no then-
current left knee disability.  The immediacy of the claim for 
torn ligaments of the left knee after the well-documented 
intercurrent injury sustained on December 9, 1977, is 
probative that the claim was and is for the result of the 
injury after separation from service.

The veteran had a VA examination in July 2004 by an examiner 
who was fully informed of the post-service injury and of the 
December 1977 and March 1979 surgeries.  Significantly, the 
one examiner who was fully informed of the veteran's history 
opined that the veteran had chondromalacia patella and 
probably strain in service, and that the internal derangement 
and degeneration of the knee was due to the December 1977 
injury, which aggravated the chondromalacia, and resulted in 
surgery and ultimately the September 1998 TKR.  This 
examiner's opinion is credible, because it is fully informed.

In weighing the opinions of the several physicians who, 
uninformed of the intercurrent injury, attributed the 
veteran's current left knee disability to the injury in 
service against the opinion of the fully informed physician 
who did not, the overwhelming weight is with the informed 
opinion.

The short time between the veteran's separation from service 
and the December 1977 injury directs the inquiry into a 
question whether there has been continuity of symptomatology 
between the left knee condition noted in service and the 
residuals of ligament injury of the left knee including 
degenerative joint disease, status post-total knee 
replacement, for which the veteran now seeks service 
connection.  The veteran's absence of mention of the left 
knee on the original claim and from the original VA 
compensation examination contrasted with the clear VA 
hospital and Duke Hospital records of 1977 and 1979 make a 
persuasive impression that there is not continuity of 
symptomatology between the left knee condition noted in 
service and the residua of the post-service left knee injury 
shown in the VA and Duke University Hospital records of 1977 
and 1979, respectively.  The subsequent treatment records of 
February 1977 to the September 1998 surgery are not probative 
that the reported symptomatology relates to an injury in 
service rather than to residuals of the post-service injury.  
38 C.F.R. § 3.303(b) (2004).

The clear preponderance of the evidence is that residuals of 
ligament injury of the left knee including degenerative joint 
disease, status post-TKR, were not incurred in or aggravated 
by service.

Finally, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), VA notified the veteran by letter of June 2004 
of the information and evidence necessary to substantiate his 
claim for service connection.  The letter advised him of his 
obligations to submit information and evidence, and of VA's 
duties to obtain evidence.  The letter advised the veteran to 
submit any evidence in his possession.  38 U.S.C.A. § 5103(a) 
West 2002); 38 C.F.R. § 3.159(b) (2004).

The letter post-dated the veteran's claim, which was 
inevitable, because the claim predated enactment of the VCAA.  
The veteran has not submitted additional evidence or 
information about other sources of evidence.  It is 
reasonable to infer that VA has all the evidence pertinent to 
this decision that can be adduced, and that the veteran has 
not been prejudiced by the belated timing of the notice.  But 
see Pelegrini v. Principi, 17 Vet. App. 412 (2004).

VA has obtained all of the evidence of which it has had 
notice, 38 C.F.R. § 3.159(c)(1), (2), (c) 92004), and 
examined the veteran in conjunction with this issue.  
38 C.F.R. § 3.159(c)(4) (2004).  There has been no failure to 
obtain evidence of which VA must notify the veteran.  See 
38 C.F.R. § 3.159(e) (2004).



ORDER

Service connection for residuals of ligament injury of the 
left knee including degenerative joint disease, status post-
total knee replacement is denied.


REMAND

The VA examiner of July 2004 appears to have misunderstood 
the Board's question regarding secondary service connection.  
The Board asked, and needs to know, whether the veteran's 
chondromalacia caused or has aggravated the current residuals 
of ligament injury of the left knee including degenerative 
joint disease, status post-total knee replacement.

The examiner opined that the December 1977 injury aggravated 
the chondromalacia incurred in service.  Even though this may 
be so, it does not mean the chondromalacia, once aggravated 
by the post-service injury, did not then aggravate the 
residuals of the injury.

The examiner provided an opinion of the relative contribution 
of the chondromalacia and other contributors to the overall 
condition of the veteran's left knee, but the examiner did 
not provide a diagnosis of the current pathology of the left 
knee.  Thi information provided is not responsive to the 
question whether the chondromalacia caused or aggravated the 
current residuals of ligament injury of the left knee 
including degenerative joint disease, status post TKR.

The claim for increased rating for chondromalacia patella of 
the left knee cannot ultimately be resolved until the matter 
of secondary service connection for residuals of ligament 
injury of the left knee including degenerative joint disease, 
status post TKR, is resolved.  If the fully developed 
evidence establishes secondary service connection, then the 
disability rating will reflect the greater disability 
picture.  If the preponderance of the fully developed 
evidence is against secondary service connection, then the 
Board will need medical evidence that distinguishes between 
the signs, symptoms, and disability effects of chondromalacia 
patella and all other left knee pathologies.  At present, the 
evidence of record does not even demonstrate that the veteran 
currently has chondromalacia patella of the left knee.

The December 1997 and October 2002 VA examiners saw the 
relationship between the chondromalacia patella incurred in 
service and current residuals of ligament injury of the left 
knee including degenerative joint disease, status post-TKR, 
but did not distinguish disability attributable to 
chondromalacia from disability attributable to other causes.  
The July 2004 examiner's report of percentage of disability 
attributable to chondromalacia patella and to other causes 
failed to provide information necessary to rate the 
disability due to the chondromalacia.

The veteran's statement of took issue with several aspects of 
the July 2004 report.  He complained that the examiner found 
no additional loss of range of motion with fatigue due to 
repetitive use of the left knee without observing enough 
repetitions of use to validate the conclusion, i.e., walking 
back and forth across the examining room does not amount to 
the repetitive movement of a day at work.

The point is well taken.  A better report would articulate 
the basis of the conclusion, e.g., clinical interview, or 
observation, with the activity observed also described if 
that was the basis of the conclusion.

The veteran also complained that the examiner referenced x-
ray studies when none were performed.  The examiner referred 
to an x-ray study of November 2002, which he compared with an 
x-ray study of 1998.  The examiner did not report taking an 
x-ray at the July 2004 examination.  The referenced reports 
are not of record.  The records are constructively before the 
Board, especially because it is reasonable to expect the 
Board to have the same records/reports the examiner saw.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain reports of the 1998 and the 
November 4, 2002, x-ray studies 
referenced in the July 2004 VA 
examination report.

2.  Schedule the veteran for examination 
of the left knee.  Provide the examiner 
with the claims file.  The examiner is to 
express the requested opinions using the 
same language used in the Board's 
questions or explain why the opinions 
cannot be expressed that way:

?	Diagnose the veteran's current left 
knee pathology, performing any 
indicated tests or studies.

?	Provide an opinion whether there is 
a less than, equal to, or greater 
than 50 percent probability that the 
left knee injury or chondromalacia 
shown in the service medical records 
caused or aggravated any currently 
diagnosed left knee pathology.

?	If the current diagnoses include 
chondromalacia patella, describe the 
current symptoms of chondromalacia 
and the impairment of function of 
the knee that results from 
chondromalacia patella.  
Specifically, report whether 
limitation of motion, instability, 
pain, painful motion, or excess 
fatigability are associated with 
chondromalacia patella, whether the 
veteran has flare-ups with increases 
in any symptoms of or functional 
impairments from chondromalacia 
patella.

?	For each finding, report the basis 
of the finding, i.e., whether it is 
based on clinical interview, 
observation on clinical examination, 
or other source of information.

3.  Readjudicate the claims for 
secondary service connection for 
current residuals of ligament injury 
of the left knee including 
degenerative joint disease, status 
post-total knee replacement; for 
increased (compensable) rating for 
chondromalacia patella of the left 
knee; and for temporary total rating 
based on convalescence from September 
1998 left knee surgery.  If any claim 
remains denied, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and 
an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


